          Case: 1:15-cr-00515 Document #: 698 Filed: 06/15/21 Page 1 of 4 PageID #:8164



FILEtr)                         UNITED STATES DISTRICT COURT
    JUN 15 202lslt         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

.'IllSUtlrPsfi[Yl8U*'

      UNITED STATES OF AMERICA,



                     v.                                  Case  No. 15 CR 515-1
                                                         HON. JOHN Z. LEE
                                                         District Court Judge
      ALBERT ROSSINI,
                            Defendant.


                          SUPPLEMENTAL CITATION TO THE DEFENDANTIS
                     MOTIONI;FOR POSTPONEMENT OF SENTENCING HEARING


            Defendant Albert Rossini ("Defendant" or "Rossini") submits
      this supplemental case citation and explanation to his Motion for
      Postponement of Sentencing Hearing scheduledr.:for July 1, 202L.

      As stated in his Motion, cognsel Clarence Butler has called him
      once in the eight months that he has represented the Defendant.
      Mr. Butli!:r was appointed by the Court to represent Mr. Rossini
      in the preparation.,of and at sentencing hearing. He has not prepared
      whatsoever with the Defendant. The Defendant has no information as
      to whether Mr. Butler understands this case, the Defendantrs objections
      to the governmentrs version or the presentence report, nor does
      Mr. Rossini know what the Court appointed counsel is thinking.
           In United States v. Ryals, 5L2 F.3d 4L6 (Ztfr Cir. 2008), rhe
      defendant was convicted after trial.  Three weeks before sentencing
                                            -1-
    Case: 1:15-cr-00515 Document #: 698 Filed: 06/15/21 Page 2 of 4 PageID #:8165



date, his attorney filed a cursory motion to withdraw, stating that
his client wished to seek other counsel for sentencing. The trial
judge did not take up the motion until the sentencing date. At that
time counsel advised the court that the defendant was dissatisfied
with his performance and that he did noL feel he could competeatly,,
represent the defendant at sentencing. The judge decided that counsetr
wasttprepared to proceed regardless of his comments to the contraryrtt
and went ahead with the sentencing. Ryals, 5L2 F.3d aL 418-19.

     The Seventh Circuit reversed for a new senLencing. First,                      the
court found the motion to withdraw was timely. Ryalb; ._.5t2 F.3d at
4L9, citing United States v. Hall,35 F.3d 310 (Ztfr Cir. L994)
(fO days untimely) and Bjorkman, 270 F.3d at 500-02 ("punting" on
timeriness of motion three weeks before sentencing)...The court
found little:communicat:ion between the defendant and his lawyer, who
contributed very 1ittle at the sent6ncing hearing after the judge
denied his motion to withdraw. Rvals, 572 F.3d at 420. See a1so,
United States v. Bjorkman, 270 F.3d 482 (Ztft Cir. 2001).

     Mr. Rossini has filed a Motion.-,for both sentencing postponement
and for the Court to appoint=alternative counsel to represent him
at sentencing. This Motion was filed with the MCC Legal Mail System
on May   31, 202L.

Respectfplly submitted,
 ,llloqilr/un*,
Albert Rossini
Defendant
#08043-424

                                      -2-
t
I
                                                                                                      'o Or
                                                                                                         a
    Case: 1:15-cr-00515 Document #: 698 Filed: 06/15/21 Page 3 of 4 PageID #:8166




                                                                                    tsJ
                                                                                    il#
                                                                                     ','
                                                                                    -r
                                                                                    F4&
                                                                                           4
                                                                                           iif-                    +J
                                                                                    fi     kl"                     $.1
                                                                                    *r{                            (,o
                                                                                    H#
                                                                                    fd
                                                                                    *1     rY
                                                                                                                  o
                                                                                    @b
                                                                                           ?                     .r{
                                                                                    flt
                                                                                    nf{ "t                        u
                                                                                                                 r-J r.l
                                                                                    ul
                                                                                    -t
                                                                                           wt
                                                                                                                  u. U) .$
                                                                                                              O.F{ O
                                                                                                              OO tr\o
                                                                                    Ltl    L:
                                                                                                              Fl      !O
                                                                                                                (/) o\o
                                                                                                               . o,..o
                                                                                                              N+J${F]
                                                                                                                 cg (s F.l
                                                                                                               tr+ro
                                                                                                              t(/)o
                                                                                                              oo .
                                                                                                              F)!        h0
                                                                                                                .+Jo(/) (g
                                                                                                                        o
                                                                                                               tr .F{ Orr{
                                                                                                               O tr'rS
                                                                                                              iESN(J
                                                                                     u
                                                                                     o
                                                                                     F
                                                                                    ()o
                                                                                     (U
                                                                                     tr
                                                                                     o
                                                                                    .F{                                       :::
                                                                                                                              -:       r.-
                                                                                     +J
                                                                                     o
                                                                                     O+J          ,
                                                                                                                              :---._   t
                                                                                     !ru)tn:
                                    .F{ (J OO
                                     tr       l.l \o

                                                                                     UO
                                                                                     O tr\o                                   SS
                                    .r{    Aa
                                     a     <UFOFI
                                     C0-f, 4r     H                                                           FI
                                     O N.rl tr
                                    P4-$F{ ttl
                                        r O> O
                                    +rce A o0
                                         tr-SO.(U

                                                                                                              H
                                                                                                              Fl
                                                                                                                              =s
                                                                                                                              SB
                                         oO trB O                                                             (,
                                         3 oO +r .r.{
                                         JO O r-r.C                                                           t4
                                               d*Er-c:                                                        .l
    FF-+
    ges# #F;F
         ie;
         qEZd                  S
    EHg:
    ss=iE          ixoE
    g855    s-     gEFE
gsis               i54g
                  Ec-9ii
            ;ts
                   Se9ii
.:,ii '\'
g i;
5... B..t
                  ago;.:
Pij               =tOj:
Ei'-,             €e---'
a   i sg          I e F {.)I
'Fi'E             FE-
 ss€'              e <lr 'f'
                   "E;;j
                                   Case: 1:15-cr-00515 Document #: 698 Filed: 06/15/21 Page 4 of 4 PageID #:8167
